Martin, J.
_ .... delivered the opinion of the r In April, 1820, Curtis transferred to the P^a*nt^ a judgment against Hall, which had been duly recorded, and on the death of Hall, revived against his executors; it does not ap-near that notice of the transfer was ever given by the plaintiff to the executors or heirs of Hall, In 1822, Curtis, notwithstanding the transfer, took out an execution on the judgment, and had it levied on a tract of land, which had been the property of Hall, and which his widow and executrix had purchased at a sale which she had provoked in the court of probates, of the property of the estate. She obtained an injunction. *297the dissolution of which Curtis proved. Curtis dying soon after, his mother as his forced heir, employed Baldwin to put the judgment into execution; a tract of land that had been the property of Hall till his death, was accordingly seized and sold, and Baldwin became the purchaser of it, who afterwards transferred it k> the ancestor of the defendants.
The plaintiff has instituted his action of mortgage and has prayed that unless the defendants pay the amount of the judgment, the premises may be sold to satisfy the judgment transferred to him by Curtis. He had judgment, and the defendants appealed.
In the deed of sale, from Baldwin to the defendants’ ancestor, the latter declares himself cognisant of the manner in which the vendor purchased the premises, and takes on himself ever/ risk about the title. So that the question is, whether Baldwin acquired a good title under the sheriff’s deed.
We think he did. The plaintiff, by the transfer, acquired an inchoate title to the judgment which he neglected to complete by giving notice of the transfer. Civ. Code, 3G8, art. 22 He stood silent during several years, while fhe transferor remained the ostensible owner of the *298judgment. He suffered his transferor and hig ® ; ' heirs to continue the exercise of ownership on the judgment.
Thomas for the plaintiff, Boyce for the defendants.
Let it be granted that Curtis’ heirs are legally presumed cognisant of his acts, and consequently of the transfer, nothing shews that Baldwin had the least knowledge of it, and that he did not purchase in good faith.
It is therefore ordered, adjudged, and decreed, that the judgment of the district court be annulled, avoided, and reversed, and that the plaintiff’s petition be dismissed with costs*